Citation Nr: 1705147	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  05-23 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, including as secondary to exposure to toxins. 

2.  Entitlement to service connection for a skin disability, to include cold-induced urticaria, dermatitis, and heat-induced rashes, including as secondary to exposure to toxins. 

3.  Entitlement to service connection for peripheral neuropathy, including as secondary to exposure to toxins. 

4.  Entitlement to service connection for a disability manifested by coldness of the feet, including as secondary to exposure to toxins. 

5. Entitlement to service connection for fatigability treated by a continuous positive airway pressure (CPAP) therapy (previously claimed as insomnia and sleep apnea), including as secondary to exposure to toxins. 

6.  Entitlement to service connection for finger nail atrophy, including as secondary to exposure to toxins.

7.  Entitlement to service connection for right and left lung pleural scarring, including as secondary to exposure to toxins.


REPRESENTATION

Veteran represented by:	Adam Luck, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to September 1973. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2005, January 2006, and December 2006 rating decisions by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In September 2008, June 2013, and July 2014, the Board remanded the case for further development.

In February 2013 and May 2014, in accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2016), the Board obtained medical expert opinions from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the opinions and afforded the opportunity to submit additional evidence and argument, which the Veteran did in June 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to service connection for finger nail atrophy and entitlement to service connection for to service connection for right and left lung pleural scarring are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A thyroid disability is attributable to active service.

2.  The claimed skin disability, to include cold-induced urticaria, dermatitis, and heat-induced rashes, is shown as likely as not to have been caused by the service-connected thyroid disability.  

3.  The claimed peripheral neuropathy is shown as likely as not to have been caused by the service-connected thyroid disability.  

4.  The claimed disability manifested by coldness of the feet is shown as likely as not to have been caused by the service-connected thyroid disability.  

5.  The claimed fatigability treated by CPAP is shown as likely as not to have been caused by the service-connected thyroid disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid disability, including as secondary to exposure to toxins, are met.  38 U.S.C.A. §§ 1110, 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  A skin disability, to include cold-induced urticaria, dermatitis, and heat-induced rashes, is proximately due to the service-connected thyroid disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).

3.  Peripheral neuropathy is proximately due to the service-connected thyroid disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.159, 3.310 (2016).

4.  A disability manifested by coldness of the feet is proximately due to the service-connected thyroid disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2016).

5.  Fatigability treated by CPAP is proximately due to the service-connected thyroid disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.159, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  However, as the Board is granting the claims of service connection for a thyroid disability, fatigability treated by CPAP, a skin disability, peripheral neuropathy, and a disability manifested by coldness of the feet and remanding the remaining claims, a discussion of the duties to notify and assist is not warranted at this time.


Law and Regulations

To establish direct service connection, a veteran must show:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

Analysis

The Veteran contends that he was exposed to tactical herbicides at Camp Pendleton, California, while unloading ships containing gear and supplies that had been used in Vietnam.  He asserts that these items were covered with a fine dust, and that this dust must have been a tactical herbicide.  He has submitted evidence showing that a ship he helped unload had picked up cargo in the Republic of Vietnam before proceeding to Camp Pendleton.

The Veteran has submitted competent and credible evidence that his two primary duty stations, Camp Pendleton and Camp Lejeune, are contaminated with pesticides and other environmental toxins, and that the contamination occurred during the Veteran's period of service.  Exposure to such environmental toxins is conceded based on the time, place and circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  

In January 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed thyroiditis, hypothyroidism, urticaria, rash, hives, photosensitivity to light, peripheral neuropathy, coldness of the feet, asthma, bronchitis, dermatitis, and insomnia.  The Veteran reported that he first developed pain and a burning sensation in his feet and coldness in his feet, cold intolerance over his entire body, and hives around 1974.  The VA examiner opined that these conditions were less likely than not related to his active service and herbicide exposure. 

In April 2011, the VA obtained a medical opinion.  The VA examiner opined that the Veteran's photosensitivity to the sun, intolerance to the cold, and coldness to feet were more likely than not secondary to his thyroiditis/hypothyroidism.  The VA examiner elaborated that the etiology of the Veteran's thyroid conditions, insomnia, peripheral neuropathy, and hives were less likely than not related to exposure to Agent Orange, toxins, or active service.  The VA examiner commented that thyroid conditions develop in some people but the etiology was unclear. 

In April 2012, Dr. K.W., a physician at the VA North Texas Health Care System, wrote that the Veteran's symptoms of cold intolerance, photosensitivity, multiple benign tumors, and peripheral neuropathy were more likely than not due to chemical exposure in active service.

In February 2013, VA obtained an expert medical opinion to determine the nature and etiology of the Veteran's dermatitis, insomnia, hypothyroidism, hives, photosensitivity, peripheral neuropathy, and coldness of the feet.  Dr. S.H. wrote that the Veteran had Hashimoto's thyroiditis and residual hypothyroidism.  The etiology of Hashimoto's thyroiditis includes a genetic susceptibility and infections.  The thyroid condition was not a presumptively linked with Agent Orange exposure.  He continued that the coldness of the feet and cold intolerance were due to the Veteran's thyroid condition.  The peripheral neuropathy that occurred with Hashimoto's thyroiditis was distinct from the acute and subacute transient peripheral neuropathy related to Agent Orange.  Sleepiness was most likely due to the documented obstructive sleep apnea and mental health conditions.  The Veteran's dermatitis was due to rosacea and cold induced urticaria, which were not related to Agent Orange.  Cold induced urticaria was not due to Agent Orange or other toxins, but rather the Veteran's thyroid conditions.  His sun sensitivity was due to documented skin conditions. 

In May 2014, the Board obtained an expert medical opinion to determine whether the Veteran's dermatitis, insomnia, hypothyroidism, hives, photosensitivity, peripheral neuropathy, and coldness of the feet were related to his exposure to toxins at Camp Lejeune.  Dr. S.H. wrote that there was inadequate and limited evidence to show an association between exposures associated with Camp Lejeune and the Veteran's claimed disabilities.  He elaborated that the condition most responsible for the Veteran's symptoms was his thyroid condition.  

In September 2015, the Veteran was afforded another VA examination to determine the nature and etiology of his thyroid condition.  The VA examiner reported that the Veteran was diagnosed with hypothyroidism around 2000.  The Veteran reported cold intolerance, urticaria, and polyneuropathy since 1973 or 1974.  He was diagnosed with Hashimoto's throiditis in his 40s.  The Veteran asserted that his urticaria and cold intolerance were early symptoms of his thyroid disease.  The VA examiner found that the Veteran's thyroid condition was productive of fatigability, which was treated with CPAP, constipation, mental sluggishness, sleepiness, cold intolerance, and bradycardia.  His reflex examination was hypoactive in the bilateral biceps, knee, and ankle.  Reflexes were absent for the bilateral triceps and brachioradialis.  The VA examiner found no documentation of cold or heat intolerance in the service treatment records (STRs).  She acknowledged letters from the Veteran's family members that there was no family history of thyroid disease and that the onset of the Veteran's symptoms was in the 1970s.  The VA examiner noted that there was a thirty year time lapse between the time of the separation from service and the Veteran's diagnosis of hypothyroidism.  Thyroid function may be normal in the presence of thyroid autoantibodies in patients with chronic urticaria, and it was possible that the Veteran's urticaria heralded the presence of antithyroid antibodies which would subsequently lead to his hypothyroid state over the course of several years.  However, historical documentation of cold-induced urticaria, cold intolerance, and heat rashes were not referenced in the medical records until the 2000s, with reference to a reported onset of symptoms dating back as early as 1965 to as late as 1980.  The VA examiner concluded that, based on the conflicting reports, it was less likely as not that the Veteran's hypothyroidism was incurred in or caused by coldness and skin disorders that were claimed to have developed during or within a year of his active service.

In May 2016, Dr. J.E., a private physician, provided a medical opinion regarding the Veteran's claimed disabilities.  In preparing his report, he reviewed lay statements from the Veteran's family members, VA treatment records, STRs, the Board hearing transcript, and the May 2014 and October 2015 VA examination reports.  Dr. J.E. opined that it was at least as likely as not that the Veteran's Hashimoto's thyroiditis and urticaria manifested during active service or within one year following his separation from active service.  It was at least as likely as not that hypothyroidism was caused by Hashimoto thyroiditis and/or chronic urticaria.  Dr. J.E. concurred with the VA opinions that coldness of the feet, cold intolerance, cold induced urticaria, peripheral neuropathy, dermatitis, and rosacea were related to the Veteran's thyroid condition.  He noted that the Veteran's VA treatment records showed reports from the Veteran of urticaria, cold intolerance, polyneuropathy, and fatigue since 1973 or 1974.  The Veteran's wife and twin brother wrote that the Veteran developed rashes, cold intolerance, and fatigue during his last year of service.  Dr. J.E. acknowledged that the Veteran's STRs did not show treatment for fatigue, polyneuropathy, cold sensitivity, and urticaria.  He went on to explain that it was likely that those symptoms were fairly mild at the time because it was during the initial onset of his thyroid condition.  Additionally, symptoms such as fatigue are often overlooked as symptoms of a thyroid condition because they are attributed to the rigors of military service.  Upon interviewing the Veteran and the claims file, Dr. J.E. found no evidence of malingering, exaggerating of symptoms, or anything else that would indicate the Veteran was not credible.   Dr. J.E. concluded that it was as likely as not that the Veteran's Hashimoto's thyroiditis first manifested during his active service and within one year following his separation, and it was as likely as not that his chronic urticaria was manifested during his active service or within one year following his separation.  It was also as likely as not that hypothyroidism was a direct result of Hashimoto's thyroiditis and chronic urticaria and was therefore related to his active service.  The Veteran experienced constant fatigability with unrefreshed sleep that was unresolved with a CPAP machine, constipation, mental sluggishness, cold intolerance, and bradycardia.

Based upon the forgoing, the Board finds that the evidence is at least in equipoise regarding the etiology of the Veteran's hypothyroidism.  The opinion of Dr. J.E. is of particular probative value as it includes an interview with the Veteran and a review of the pertinent documentation contained in the record.  Additionally, Dr. J.E. specifically considered the lay evidence of record and provided a detail rationale for why the Veteran is a credible historian.  Service connection for hypothyroidism is therefore granted.  See 38 U.S.C.A. § 1110.

Dr. J.E. concurred with the May 2014 and October 2015 VA opinions that coldness of the feet, cold intolerance, cold induced urticaria, peripheral neuropathy, dermatitis, and rosacea were related to the Veteran's thyroid disability.  Dr. J.E. and the September 2015 VA examiner both found that the Veteran's fatigability that was treated with CPAP was caused by his thyroid disorder.  Therefore, service connection is also warranted for fatigability treated by CPAP, a skin disability, peripheral neuropathy, and a disability manifested by coldness of the feet.  See 38 C.F.R. § 3.310.


ORDER

Service connection for a thyroid disability, including as secondary to exposure to toxins, is granted. 

Service connection for a skin disability, to include cold-induced urticaria, dermatitis, and heat-induced rashes, and to include as secondary to the thyroid disability, is granted. 

Service connection for peripheral neuropathy, secondary to the thyroid disability, is granted. 

Service connection for a disability manifested by coldness of the feet, secondary to the thyroid disability, is granted. 

Service connection for fatigability treated by CPAP (previously claimed as insomnia and sleep apnea), secondary to the thyroid disability, is granted. 


REMAND

The Veteran claims that his finger nail atrophy is related to exposure to toxins in-service.  In this decision, the Board has granted service connection for a thyroid disability and service connection for the other claimed disabilities under a theory of secondary service connection.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed finger nail atrophy.  The Board finds that a remand is warranted to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed finger nail atrophy, to include on a secondary basis of entitlement.  38 C.F.R. § 3.310.

With regard to the claim of entitlement to service connection for right and left lung pleural scarring, the Board acknowledges that there are negative direct opinions of record.  However, as the theory of secondary service connection is raised by the record, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed right and left lung pleural scarring as it relates to his other service-connected disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an appropriate examination to determine the etiology of his finger nail atrophy.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that the finger nail atrophy was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions that finger nail atrophy was caused by exposure to toxins while he was in service.

If the VA examiner finds that the Veteran's claimed finger nail atrophy was not caused by service, the examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the finger nail atrophy was caused or aggravated beyond its natural progression by the Veteran's service-connected disabilities.  

A complete rationale must be given in support of all opinions.

2.  Provide the Veteran with an appropriate examination to determine the etiology of his right and left lung pleural scarring.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that right and left lung pleural scarring was caused or aggravated beyond its natural progression by the Veteran's service-connected disabilities.  
A complete rationale must be given in support of all opinions.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


